1       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 LAWRENCE ORTEGA AND
 3 ROSALIE ORTEGA,

 4        Plaintiffs,

 5 and

 6 ARABELLA LUJAN, VINCENT LUJAN,
 7 CECILIA GONZALES, AND JOSE ANTONIO
 8 GONZALES,

 9        Interveners-Appellants,

10 v.                                             NO. 29,180

11 PRISCILLA RIDDLE,

12        Defendant-Appellee.


13 APPEAL FROM THE DISTRICT COURT OF TAOS COUNTY
14 Abigail Aragon, District Judge


15 The Herrera Firm, P.C.
16 Samuel M. Herrera
17 Taos, NM

18 for Appellants

19 Rudy Martin
20 Espanola, NM

21 for Appellee
22                           MEMORANDUM OPINION
1 KENNEDY, Judge.

2       Summary affirmance was proposed for the reasons stated in the notice of

3 proposed summary disposition. No memorandum opposing summary affirmance has

4 been filed and the time for doing so has expired.

5       AFFIRMED.



6
7                                              RODERICK T. KENNEDY, Judge



8 WE CONCUR:



 9
10 LINDA M. VANZI, Judge



11
12 TIMOTHY L. GARCIA, Judge




                                           2